DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/20 was filed after the mailing date of the Final Office Action on 10/15/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 1/14/21 has been accepted and entered.  Accordingly, claims 1-2, 4-8, 10-14, 16, 18-20, 22, and 24 have been amended.
Claims 1-16, 18-22, and 24 are pending in this application. 

Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. Applicant argues the combined teachings of the references do not teach “transmitting a second PDCCH in a frequency division multiplexing manner with the first data channel in part of the second period of time, wherein a data channel scheduled by the second PDDCH does not comprise the first data channel, and a starting position of the part time is not earlier than an ending position of the first period of time, wherein the data channel scheduled by the second PDCCH is a PDSCH or a PUSCH” recited in the amended claims.  
More specifically, Applicant argues that Freda et al. fails to cure the deficiencies of Takeda because “PDCCH 2 is, in fact, a data-embedded PDCCH, which is not a normal PDCCH or independent PDCCH” (pages 12-13); 2) because the data-embedded PDCCH suggested by Freda is embedded in the PDSCH and used to allocate DL data on the Supper CC in subframe n+1, “data embedded PDCCH of Freda cannot, in fact, be in a frequency division multiplexing manner with the PDSCH 2308” (pages 12-13).  Examiner respectfully disagrees with the Applicant. 
Claim recites simply a second PDCCH and does not require it to be a certain type of PDCCH.  Therefore, the fact that PDCCH 2 is a data-embedded PDCCH still reads on the second PDCCH of the claim and further, reads on the PDSCH 2310 being scheduled by the second PDCCH.  Secondly, the claim recites frequency multiplexing between the second PDCCH and first data channel.  Similar to the invention, the data embedded PDCCH 2 of Freda et al. is sent with the PDSCH in the second slot (see FIG. 23).  PDCCH is a signal, not a circuit, thus “embedded” can be read as together, rather than permanent.  That is, contrary to Applicant’s arguments to differentiate the “embedded” nature of PDCCH with multiplexing, the “data-embedded” PDCCH still can be reasonably interpreted as transmitting together with PDSCH.  Therefore, Freda et al. teaches “transmitting a second PDCCH in a frequency division multiplexing manner with the first data channel in part of the second period of time, wherein a data channel scheduled by the second PDDCH does not comprise the first data channel, and a starting position of the part time is not earlier than an ending position of the first period of time, wherein the data channel scheduled by the second PDCCH is a PDSCH or a PUSCH”. 
However, to move the prosecution forward, the new rejection is made as below. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended to read, “and the second data channel is scheduled by a PDCCH before the first PDCCH” to be consistent with other claims. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the indication information" in e.g., line 1.  There is insufficient antecedent basis for this limitation in the claim and claim 13, which claim 18 depends from.
Similar issue is noted in claim 24. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, 16, 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Patent Application Publication No. 2019/0230695) and further in view of Freda et al. (U.S. Patent Application Publication No. 2019/0116592).

Regarding Claim 1, Takeda et al. teaches A method for wireless communication (Takeda et al. teaches a user terminal and a radio communication method in next-generation mobile communication systems (par [0001]); communication system utilizes wireless connection (par [0142])), comprising: transmitting a first physical  downlink control channel (PDCCH) in a first period of time (Takeda et al. teaches that data addressed to the same user terminal is allocated to a long TTI, which is for performing DL communication, and a short TTI, which is for performing DL communication or UL communication (par [0044]); the long TTI DL data is communicated in PDSCH (par [0047]); The long TTI scheduling information is communicated in a scheduling control channel, PDCCH (par [0048]), indicating the first PDCCH is received), wherein the first PDCCH carries scheduling information of a first data channel (Takeda et al. teaches the DCI including PDSCH and PUSCH scheduling information is communicated by the PDCCH (par [0149]); long TTI PDCCH schedules PDSCH (FIG. 4)); receiving or transmitting the first data channel in a second period of time according to the scheduling information of the first data channel (Takeda et al. teaches that Long TTI includes a plurality of short TTIs, short TTIs #0 to #6 (par [0046]; FIGS 2-4); long PDSCH is received on TTI #4 (FIG. 4)); and transmitting a second PDCCH in a frequency division multiplexing manner with the first data channel in part time of the second period of time (Takeda et al. teaches that scheduling information for short TTIs is mapped to a predetermined number of frequency resources included in the mapping field for long TTI PDSCH (par [0065]); that the scheduling control channel for short TTIs is allocated in the mapping field for long TTI PDSCH (par [0066]); scheduling information for short TTI is sent in short TTI #1 (FIG. 4)), wherein a data channel scheduled by the second PDCCH does not comprise the first data channel (Takeda et al. teaches that the scheduling information for short TTI schedules the short TTI data in TTI #4 (FIG. 4); short TTI PDSCH in TTI #4 does not comprise the long TTI PDSCH (FIG. 4)), and a starting position of the part time is not earlier than an ending position of the first period of time (Takeda et al. teaches that the location of scheduling information for short TTI in short TTI #4 is later than the ending of the TTI #0 where scheduling information for long TTI PDCCH is transmitted (FIG. 4)); wherein the first data channel is a physical downlink shared control channel (PDSCH) or a physical uplink shared channel (PUSCH) (Takeda et al. teaches that in a long TTI, DL data for the long TTI is communicated in DL data channel such as PDSCH (par [0047])), and the data channel scheduled by the second PDCCH is a PDSCH or a PUSCH (Takeda et al. teaches that DL data is received in a short TTI (par [0068][0149])). 
	Although teaching that the short PDCCH schedules the short PDSCH in the TTI #4, it would be obvious to schedule the short PDSCH data in short TTI #1 instead, thus Takeda et al. teaches and transmitting a second PDCCH in a frequency division multiplexing manner with the first data channel in part time of the second period of time.  However, Freda et al. teaches such a limitation more explicitly. 
	Freda et al. is directed to control signaling in LTE carrier aggregation.  More specifically, Freda et al. teaches that PDCCH 2 is transmitted in a frequency division multiplexing manner with the PDSCH of subframe n 2308 (FIG. 23); scheduled allocations and grants are related to an FDD component carrier (par [0212])).  Further, the PDCCH2 2 is transmitted in the second period of time (FIG. 23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takeda et al. so that the second control channel is transmitted in a frequency division multiplexing manner with the first data channel of the second period of time, as taught by Freda et al.  The modification would have allowed the system to dynamically allocate PDSCH (see Freda et al., par [0206][0010]]). 

Regarding Claim 4, the combined teachings of Takeda et al. and Freda et al. teach The method according to claim 1, and further, the references teach wherein a starting position of the second PDCCH in the second period of time is later than a starting position of the second period of time, or, an ending position of the second PDCCH in the second period of time is earlier than an ending position of the second period of time, or, a starting position of the second PDCCH in the second period of time is later than a starting position of the second period of time and an ending position of the second PDCCH in the second period of time is earlier than an ending position of the second period of time (Freda et al. teaches that the ending position of the PDCCH 2 is earlier than the ending position of the time period (FIG 23); Takeda et al. teaches that the ending of the short PDCCH is earlier than the ending position of tune TTI #4 (see FIG. 4)).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Takeda et al. and Freda et al. teach The method according to claim 1, and further, the references teach wherein the second PDCCH is only transmitted in the part time of the second period of time (Takeda et al. teaches that the short PDCCH in TTI #4 is only transmitted in the part of the short TTI #4 (FIG. 4)). 

Regarding Claim 6, the combined teachings of Takeda et al. and Freda et al. teach The method according to claim 1, and further, the references teach a time difference between a starting position of the first period of time and a starting position of the second period of time is greater than or equal to a maximum value of multiple time differences, in a wireless communication process, between multiple PDCCHs and data channels scheduled by the multiple PDCCHs (Takeda et al. teaches that the seven shortened TTIs is scheduled in one subframe where each shortened TTI is 2 OFDM symbols (par [0046]; FIG. 4), indicating that the time difference between the 1st shortened TTI and the 4th shortened TTI is equal to the maximum time difference allowed between starting position of 1st shortened TTI and the starting position of the 4th shortened TTI). 

Regarding Claim 7, Takeda et al. teaches A method for wireless communication (Takeda et al. teaches a user terminal and a radio communication method in next-generation mobile communication systems (par [0001]); communication system utilizes wireless connection (par [0142])), comprising: receiving, by a terminal device, scheduling information corresponding to the terminal device in scheduling information of a first data channel on a first physical downlink control channel (PDCCH) transmitted in a first period of time (Takeda et al. teaches that a user terminal is allocated to a long TTI, which is for performing DL communication (par [0044]); user terminal monitors the scheduling control channel for the long TTI DL data addressed to the user terminal, the user terminal performs the receiving process of the long TTI DL data based on the scheduling information (par [0056]), indicating such PDCCH is received; the scheduling information of a long PDSCH is included in PDCCH transmitted in the short TTI #1 (par [0048]; FIG. 4)), wherein the first PDCCH is used for scheduling the first data channel on the first PDCCH transmitted in the first period of time (Takeda et al. teaches the DCI including PDSCH and PUSCH scheduling information is communicated by the PDCCH (par [0149]); long TTI PDCCH schedules PDSCH and is transmitted in the first short TTI #0 (par [0048]; FIG. 4)), and the first data channel is transmitted in a second period of time (Takeda et al. teaches that Long TTI includes a plurality of short TTIs, short TTIs #0 to #6 (par [0046]; FIGS 2-4); long PDSCH is received on TTI #4 (FIG. 4)); and receiving or transmitting data corresponding to the terminal device in the first data channel according to the scheduling information for the terminal device (Takeda et al. teaches that Long TTI includes a plurality of short TTIs, short TTIs #0 to #6 (par [0046]; FIGS 2-4); long PDSCH is received on TTI #4 (FIG. 4)); wherein the first data channel and a second PDCCH are frequency division multiplexed in part time of the second period of time (Takeda et al. teaches that scheduling information for short TTIs is mapped to a predetermined number of frequency resources included in the mapping field for long TTI PDSCH (par [0065]); that the scheduling control channel for short TTIs is allocated in the mapping field for long TTI PDSCH (par [0066]); scheduling information for short TTI is sent in short TTI #1 (FIG. 4)), a data channel scheduled by the second PDCCH does not comprise the first data channel (Takeda et al. teaches that the scheduling information for short TTI schedules the short TTI data in TTI #4 (FIG. 4); short TTI PDSCH in TTI #4 does not comprise the long TTI PDSCH (FIG. 4)), and wherein a starting position of the part time is not earlier than an ending position of the first period of time (Takeda et al. teaches that the location of scheduling information for short TTI in short TTI #4 is later than the ending of the TTI #0 where scheduling information for long TTI PDCCH is transmitted (FIG. 4)); wherein the first data channel is a physical downlink shared control channel (PDSCH) or a physical uplink shared channel (PUSCH) (Takeda et al. teaches that in a long TTI, DL data for the long TTI is communicated in DL data channel such as PDSCH (par [0047])), and the data channel scheduled by the second PDCCH is a PDSCH or a PUSCH (Takeda et al. teaches that DL data is received in a short TTI (par [0068][0149])). 
	Although teaching that the short PDCCH schedules the short PDSCH in the TTI #4, it would be obvious to schedule the short PDSCH data in short TTI #1 instead, thus Takeda et al. teaches and wherein the first data channel and a second PDCCH are frequency division multiplexed in part time of the second period of time.  However, Freda et al. teaches such a limitation more explicitly. 
	Freda et al. is directed to control signaling in LTE carrier aggregation.  More specifically, Freda et al. teaches that PDCCH 2 is transmitted in a frequency division multiplexing manner with the PDSCH of subframe n 2308 (FIG. 23); scheduled allocations and grants are related to an FDD component carrier (par [0212])).   Further, the PDCCH2 2 is transmitted in the second period of time (FIG. 23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takeda et al. so that the second control channel is transmitted in a frequency division multiplexing manner with the first data channel of the second period of time, as taught by Freda et al.  The modification would have allowed the system to dynamically allocate PDSCH (see Freda et al., par [0206][0010]]). 

Regarding Claims 10-12, Claims 10-12 are directed to method claims and they do not teach or further define over the limitations recited in claims 4-6.   Therefore, claims 10-12 are also rejected for similar reasons set forth in claims 4-6.

Regarding Claim 13, Takeda et al. teaches An apparatus in a communication device (Takeda et al. teaches a user terminal and a radio communication method in next-generation mobile communication systems (par [0001]); communication system utilizes wireless connection (par [0142])), comprising: a processor and a memory storing program instructions (Takeda et al. teaches UE having a processor and memory (FIG. 19)); wherein when the program instructions are executed by the processor, the processor is configured to: output a first physical  downlink control channel (PDCCH) in a first period of time (Takeda et al. teaches that data addressed to the same user terminal is allocated to a long TTI, which is for performing DL communication, and a short TTI, which is for performing DL communication or UL communication (par [0044]); the long TTI DL data is communicated in PDSCH (par [0047]); The long TTI scheduling information is communicated in a scheduling control channel, PDCCH (par [0048]), indicating the first PDCCH is received), wherein the first PDCCH carries scheduling information of a first data channel (Takeda et al. teaches the DCI including PDSCH and PUSCH scheduling information is communicated by the PDCCH (par [0149]); long TTI PDCCH schedules PDSCH (FIG. 4)), wherein the first PDCCH is used for scheduling the first data channel on the first PDCCH transmitted in the first period of the time (Takeda et al. teaches that PDCCH in the first short TTI #0 is used to schedule the long TTI DL data (FIG. 4)), and the first data channel is transmitted in a second period of time (Takeda et al. teaches that the long TTI DL data is transmitted in short TTIs #1 to #6 (FIG. 4)); obtain or output the first data channel in a second period of time according to the scheduling information of the first data channel (Takeda et al. teaches that Long TTI includes a plurality of short TTIs, short TTIs #0 to #6 (par [0046]; FIGS 2-4); long PDSCH is received on TTI #4 (FIG. 4)); and output a second PDCCH in a frequency division multiplexing manner with the first data channel in part time of the second period of time (Takeda et al. teaches that scheduling information for short TTIs is mapped to a predetermined number of frequency resources included in the mapping field for long TTI PDSCH (par [0065]); that the scheduling control channel for short TTIs is allocated in the mapping field for long TTI PDSCH (par [0066]); scheduling information for short TTI is sent in short TTI #1 (FIG. 4)), wherein a data channel scheduled by the second PDCCH does not comprise the first data channel (Takeda et al. teaches that the scheduling information for short TTI schedules the short TTI data in TTI #4 (FIG. 4); short TTI PDSCH in TTI #4 does not comprise the long TTI PDSCH (FIG. 4)), and a starting position of the part time is not earlier than an ending position of the first period of time (Takeda et al. teaches that the location of scheduling information for short TTI in short TTI #4 is later than the ending of the TTI #0 where scheduling information for long TTI PDCCH is transmitted (FIG. 4)); wherein the first data channel is a physical downlink shared control channel (PDSCH) or a physical uplink shared channel (PUSCH) (Takeda et al. teaches that in a long TTI, DL data for the long TTI is communicated in DL data channel such as PDSCH (par [0047])), and the data channel scheduled by the second PDCCH is a PDSCH or a PUSCH (Takeda et al. teaches that DL data is received in a short TTI (par [0068][0149])). 
	Although teaching that the short PDCCH schedules the short PDSCH in the TTI #4, it would be obvious to schedule the short PDSCH data in short TTI #1 instead, thus Takeda et al. teaches and the first data channel is transmitted in a second period of time; obtain or output the first data channel in a second period of time according to the scheduling information of the first data channel; and output a second PDCCH in a frequency division multiplexing manner with the first data channel in part time of the second period of time.  However, Freda et al. teaches such a limitation more explicitly. 
	Freda et al. is directed to control signaling in LTE carrier aggregation.  More specifically, Freda et al. teaches that PDCCH 2 is transmitted in a frequency division multiplexing manner with the PDSCH of subframe n 2308 (FIG. 23); scheduled allocations and grants are related to an FDD component carrier (par [0212])).  Further, the PDCCH2 2 is transmitted in the second period of time (FIG. 23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takeda et al. so that the second control channel is transmitted in a frequency division multiplexing manner with the first data channel of the second period of time, as taught by Freda et al.  The modification would have allowed the system to dynamically allocate PDSCH (see Freda et al., par [0206][0010]]). 

Regarding Claims 16 and 22, Claims 16 and 22 are directed to apparatus claims and they do not teach or further define over the limitations recited in claim 4.   Therefore, claims 16 and 22 are also rejected for similar reasons set forth in claim 4.
	
Regarding Claim 18, the combined teachings of Takeda et al. and Freda et al. teach The apparatus according to claim 13, and further, the references teach wherein the indication information indicates a relative position of a starting position of the second period of time relative to a starting position of the first period of time, or for indicating a relative position of a starting position of the second period of time relative to the ending position of the first period of time; or, wherein the processor is further configured to: output the indication information, wherein the indication information comprises information of positions or lengths of transmission time corresponding to multiple data channels scheduled by multiple control channels, and the multiple control channels comprise the first control channel; or, wherein the processor is further configured to: output the indication information through a high-layer signaling or physical-layer control signaling (Takeda et al. teaches that TTI duration to use in DL and/or UL communication can be configured by user terminal-specific higher layer signaling (par [0091])).  

Regarding Claim 19, Takeda et al. teaches An apparatus in a communication device (Takeda et al. teaches a user terminal and a radio communication method in next-generation mobile communication systems (par [0001]); communication system utilizes wireless connection (par [0142])), comprising: a processor and a memory storing program instructions (Takeda et al. teaches UE having a processor and memory (FIG. 19)); wherein when the program instructions are executed by the processor, the processor is configured to: obtain scheduling information corresponding to the apparatus in scheduling information of a first data channel on a first physical downlink control channel (PDCCH) transmitted in a first period of time (Takeda et al. teaches that a user terminal is allocated to a long TTI, which is for performing DL communication (par [0044]); user terminal monitors the scheduling control channel for the long TTI DL data addressed to the user terminal, the user terminal performs the receiving process of the long TTI DL data based on the scheduling information (par [0056]), indicating such PDCCH is received; the scheduling information of a long PDSCH is included in PDCCH transmitted in the short TTI #1 (par [0048]; FIG. 4)), wherein the first PDCCH is used for scheduling the first data channel (Takeda et al. teaches the DCI including PDSCH and PUSCH scheduling information is communicated by the PDCCH (par [0149]); long TTI PDCCH schedules PDSCH and is transmitted in the first short TTI #0 (par [0048]; FIG. 4)), and the first data channel is transmitted in a second period of time (Takeda et al. teaches that Long TTI includes a plurality of short TTIs, short TTIs #0 to #6 (par [0046]; FIGS 2-4); long PDSCH is received on TTI #4 (FIG. 4)); and obtain or output data corresponding to the apparatus in the first data channel according to the scheduling information for the apparatus (Takeda et al. teaches that Long TTI includes a plurality of short TTIs, short TTIs #0 to #6 (par [0046]; FIGS 2-4); long PDSCH is received on TTI #4 (FIG. 4)); wherein the first data channel and a second PDCCH are frequency division multiplexed in part time of the second period of time (Takeda et al. teaches that scheduling information for short TTIs is mapped to a predetermined number of frequency resources included in the mapping field for long TTI PDSCH (par [0065]); that the scheduling control channel for short TTIs is allocated in the mapping field for long TTI PDSCH (par [0066]); scheduling information for short TTI is sent in short TTI #1 (FIG. 4)), and a data channel scheduled by the second PDCCH does not comprise the first data channel (Takeda et al. teaches that the scheduling information for short TTI schedules the short TTI data in TTI #4 (FIG. 4); short TTI PDSCH in TTI #4 does not comprise the long TTI PDSCH (FIG. 4)), wherein a starting position of the part time is not earlier than an ending position of the first period of time (Takeda et al. teaches that the location of scheduling information for short TTI in short TTI #4 is later than the ending of the TTI #0 where scheduling information for long TTI PDCCH is transmitted (FIG. 4)); wherein the first data channel is a physical downlink shared control channel (PDSCH) or a physical uplink shared channel (PUSCH) (Takeda et al. teaches that in a long TTI, DL data for the long TTI is communicated in DL data channel such as PDSCH (par [0047])), and the data channel scheduled by the second PDCCH is a PDSCH or a PUSCH (Takeda et al. teaches that DL data is received in a short TTI (par [0068][0149])). 
	Although teaching that the short PDCCH schedules the short PDSCH in the TTI #4, it would be obvious to schedule the short PDSCH data in short TTI #1 instead, thus Takeda et al. teaches and wherein the first data channel and a second PDCCH are frequency division multiplexed in part time of the second period of time.  However, Freda et al. teaches such a limitation more explicitly. 
	Freda et al. is directed to control signaling in LTE carrier aggregation.  More specifically, Freda et al. teaches that PDCCH 2 is transmitted in a frequency division multiplexing manner with the PDSCH of subframe n 2308 (FIG. 23); scheduled allocations and grants are related to an FDD component carrier (par [0212])).   Further, the PDCCH2 2 is transmitted in the second period of time (FIG. 23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takeda et al. so that the second control channel is transmitted in a frequency division multiplexing manner with the first data channel of the second period of time, as taught by Freda et al.  The modification would have allowed the system to dynamically allocate PDSCH (see Freda et al., par [0206][0010]]). 

Regarding Claim 24, the combined teachings of Takeda et al. and Freda et al. teach The apparatus according to claim 19, and further, the references teach wherein the indication information is used for indicating a relative position of a starting position of the second period of time relative to a starting position of the first period of time, or for indicating a relative position of a starting position of the second period of time relative to the ending position of the first period of time; or, wherein the processor is further configured to: obtain the indication information, wherein the indication information comprises information of positions or lengths of transmission time corresponding to multiple data channels scheduled by multiple control channels, and the multiple control channels comprise the first control channel; or, wherein the processor is further configured to: obtain the indication information transmitted through a high-layer signaling or physical-layer control signaling (Takeda et al. teaches that TTI duration to use in DL and/or UL communication can be configured by user terminal-specific higher layer signaling (par [0091])). 

Claims 2-3, 8-9, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Patent Application Publication No. 2019/0230695), Freda et al. (U.S. Patent Application Publication No. 2013/0163543), and further in view of Lee et al. (U.S. Patent Application Publication No. 2017/0318564).

Regarding Claim 2, the combined teachings of Takeda et al. and Freda et al. teach The method according to claim 1, and the references teach wherein a starting position of the first period of time is earlier than a starting position of the second period of time (Takeda et al. teaches that the starting position of the first short TTI #0 is earlier than the starting position of the short TTI #4 (FIG. 4); FIG. 4 show many short TTIs subsequent to the first short TTI (FIGS. 2-4)), the first PDCCH between the starting position of the first period of time and the starting position of the second period of time is frequency division multiplexed with a second data channel (Takeda et al. teaches that in a resource where the mapping field for a short TTI scheduling control channel and the mapping field for long TTI DL data overlap each other (par [0067]); FIG. 4 shows the control channel in short TTI #0 scheduling the long TTI DL data that is scheduled throughout long TTI including short TTI #4 (FIG. 4), and that the control channel in short TTI #4, multiplexed with long TTI DL data, schedules short TTI DL data in which short TTI #5 control channel is multiplexed with (FIG. 4)), and the second data channel is scheduled by a control channel before the first PDCCH (Takeda et al. teaches that the short PDSCH is scheduled by  short PDCCH (FIG. 4), indicating that the other short PDSCH can be scheduled by short PDCCH prior to the first short TTI #0 (FIG. 4)). 
	Although teaching that short PDCCH is multiplexed with short PDSCH and long PDSCH, the references do not explicitly teach and the second data channel is scheduled by a control channel before the first PDCCH.  Lee et al. teaches such a limitation. 
	Lee et al. is directed to method for transmitting and receiving data in wireless communication system and apparatus for the same.  More specifically, Lee et al. teaches that each sPDSCH schedules sPDSCH (FIG. 13), indicating the second data is scheduled by a PDCCH before the first PDCCH.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takeda et al. and Moon et al. so that the second data channel is scheduled by a control channel before the first PDCCH, as taught by Lee et al.  The modification would have allowed the system to minimize the effect of legacy UEs as a short TTI frame structure intended for low latency transmission in sub-bands within the same band or in a particular band is employed (see Lee et al., par [0020]). 

Regarding Claim 3, the combined teachings of Takeda et al., Freda et al., and Lee et al. teach The method according to claim 2, and further, the references teach wherein the ending position of the first period of time is earlier than or equal to the starting position of the second period of time (Takeda et al. teaches that the ending position of the first short TTI is earlier than the starting position of the short TTI #4 (FIG. 4)). 

Regarding Claims 8-9, 14-15, and 20-21, Claims 8-9, 14-15, and 20-21 are directed to method and apparatus claims and they do not teach or further define over the limitations recited in claims 2-3.   Therefore, claims 8-9, 14-15, and 20-21 are also rejected for similar reasons set forth in claims 2-3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414